[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] NOTICE AND ORDER OF CORRECTION
Please be advised that, upon reviewing the text of my Memorandum of Decision on Motion to Strike Revised Complaint, I noted a word-choice error in the next-to-last line of the seventh paragraph of Section III. The word "shareholders," which appears at page 26 of the typewritten CT Page 16171 decision and at page 222 of the edited version of the printed decision now published at 47 Conn. Sup. 202 (2001), should be, and is therefore hereby changed to "creditors." The Reporter of Judicial Decisions will be notified of this Order by a copy hereof.
IT IS SO ORDERED this 7th day of December, 2001.
Michael R. Sheldon, J.